 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA
 6
                                                  ***
 7    TERRI KNAACK, individually, and as            Case No. 3:17-cv-00172-LRH-WGC
      Administrator of the Estate of Joseph Knaack,
 8    deceased, ANDREW KNAACK,                      ORDER
 9                                          Plaintiffs,
              v.
10
      KNIGHT TRANSPORTATION, INC.;
11    KNIGHT REFRIDGERATED, LLC;
      KNIGHT-SWIFT TRANSPORTATION
12    HOLDINGS, INC.; CAROL WALKER,
13                                       Defendants.
14

15          Before the Court is Plaintiffs’ Motion to Keep Motions in Limine Under Seal Pursuant to

16   Protective Order (ECF No. 114). Defendants joined plaintiffs’ motion (ECF No. 117).

17          The court is acutely cognizant of the presumption in favor of public access to papers filed

18   in the district court. See Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). Therefore, a

19   party seeking to file materials under seal bears the burden of overcoming that presumption by

20   showing that the materials are covered by an operative protective order and are also deserving of

21   confidentiality. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2005).

22   Specifically, a party must “articulate compelling reasons supported by specific factual findings

23   that outweigh the general history of access and the public policies favoring disclosure.”

24   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal

25   citations omitted).

26          This case revolves primarily around the issue of damages in a wrongful death action. The

27   parties have stipulated to and the court has entered a protective order to safeguard confidential

28   information obtained in connection to Small Mines Development (“SMD”), the decedent’s
                                                          1
 1   business. See ECF No. 21. The court has reviewed the parties’ motions in limine on file with this

 2   matter and finds some of the documents have a protected status and contain content deemed

 3   “Highly Confidential.” However, the parties have failed to follow the local rules and

 4   appropriately file redacted versions of these motions for public record. Rather, plaintiffs filed all

 5   of these documents open, without any redactions, while defendants filed these documents

 6   improperly for in camera review. See LR IA 10-4 and 10-5.

 7           While the court is cognizant of the fact that a blanket motion to seal all motions in limine

 8   is inappropriate, it is also cognizant of the fact that SMD is not a party to this litigation and the

 9   parties’ failure to protect SMD’s confidential information should not harm SMD. Therefore, the

10   court will grant plaintiffs’ motion to seal. The parties will have 10 days from entry of this order

11   to refile these motions in accordance with the local rules: a redacted copy of the document filed

12   publicly, an unredacted copy of the document filed under seal, and a related motion to seal the

13   unredacted copy of the document identifying why the document, or parts therein, should remain

14   sealed. The court will then rule properly on each motion to seal.

15           IT IS THEREFORE ORDERED that plaintiffs’ motion to Keep Motions in Limine Under

16   Seal Pursuant to Protective Order (ECF No. 114) is GRANTED.

17           IT IS FURTHER ORDERED that plaintiffs are to file the appropriate motions to seal,

18   following the local rules set forth in this Order, within 10 days from entry of this Order.

19           IT IS FURTHER ORDERED that defendants are to file all documents improperly

20   submitted for in camera review either on the docket or, if applicable, filed under seal following

21   all applicable local rules as set forth in this Order, within 10 days from entry of this Order.

22           IT IS FURTHER ORDERED that the Clerk of Court is to Seal the following documents:

23   ECF Nos. 78, 79, 80, 81, 83, 85, 87, 89, 91, 93, 94, 95, 99, 100, 101, 102, 103, 104, 105, 106,

24   107, 108, 110, 112.

25           IT IS SO ORDERED.

26           DATED this 31st day of January, 2019.

27                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
28
                                                        2
